Citation Nr: 1626843	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-05 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service aggravation for left ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a back disorder.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a neck disorder.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disorder.

6.  Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to May 1969 and from September 1990 to May 1991.  He had additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of February 2012 and March 2014 of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board has recharacterized the left ear hearing loss claim to reflect the evidence. 


FINDINGS OF FACT

1. The Veteran last claimed service connection for bilateral hearing loss in March 2010.  VA denied the claim in a July 2010 rating decision.  The Veteran did not appeal this denial, or submit new and material evidence within a year of the rating decision, so the rating decision became final.

2. The Veteran claimed service connection for a bilateral knee disorder in March 2010.  VA denied the claim in a July 2010 rating decision.  The Veteran did not appeal this denial, or submit new and material evidence within a year of the rating decision, so the rating decision became final.

3. The Veteran last claimed service connection for a back disorder in December 2008.  VA denied the claim in a July 2009 rating decision.  The Veteran did not appeal this denial, or submit new and material evidence within a year of the rating decision, so the rating decision became final.

4. The Veteran last claimed service connection for a neck disorder in December 2008.  VA denied the claim in a July 2009 rating decision.  The Veteran did not appeal this denial, or submit new and material evidence within a year of the rating decision, so the rating decision became final.

5. Since these final denials, the Veteran has submitted evidence which, by itself or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claims.

6. Left ear hearing loss was noted on the Veteran's October 1990 service entrance examinations for his second period of active duty.

7. The Veteran's pre-existing left ear hearing loss did not increase in severity during service beyond the natural progression of the disease.


CONCLUSIONS OF LAW

1. The July 2009 and July 2010 rating decisions denying the claims of service connection for bilateral hearing loss; a neck disorder; a back disorder; and a bilateral knee disorder are final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2009 and 2010).

2. The Veteran has submitted new and material evidence since the July 2009 and July 2010 rating decisions to allow the reopening of the claims.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. Active military service did not aggravate the Veteran's pre-existing left ear hearing loss. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating claims for VA benefits under the Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The Board is reopening all of the previously denied claims on the basis of new and material evidence.  The Board is remanding the service connection claims for further development, so it will not discuss the VCAA here.  

For the service aggravation claim, VA provided all required notice and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

VA has complied with the VCAA's duty to assist provisions.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA compensation examinations in October 2005, March 2011, and November 2014.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in October 2015.  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issue presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim. VA has complied with all general due process considerations.  See 38 C.F.R. § 3.103. 

New and Material Evidence 

The claims for service connection for bilateral hearing loss; a neck disorder; a back disorder; and a bilateral knee disorder were previously denied, the prior decisions were not timely appealed, and the Veteran did not submit new and material evidence within a year of the decisions.  As such, these rating decisions are final.  The Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  

When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when determining whether the evidence is new and material.  It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denial of these claims was in July 2009 (back and neck) and July 2010 (hearing loss and knees), and VA must determine whether the Veteran has submitted new and material evidence since that time to reopen them.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

The July 2009 rating decision denied the back and neck claims because there was no evidence they occurred in service.  The July 2010 rating decision denied the knee claim because there was no evidence osteoarthritis occurred within one year of separation from service.  The July 2010 rating decision denied the hearing loss claim because there was no evidence service caused or aggravated the hearing loss.  At the time of the denials, the record consisted of the Veteran's STRs, VA treatment records, and a VA audiological examination.  

Since these rating decisions, the Veteran, through his representative, submitted an informal conference report in October 2014.  VA, as a result of this report, obtained VA treatment records from the 1990s and examined the Veteran for his hearing loss claim.  Additionally, the Veteran and his wife testified in October 2015 that he did not have the orthopedic conditions prior to service and that he was treated within several years of discharge for these conditions, which the newly obtained treatment records confirm.  In light of this evidence, the Board finds the Veteran has submitted new and material evidence since the previous denials of the appealed claims.  The evidence is new since VA did not consider it during the previous adjudication of the claims, and it is material to the disposition of the claims. 

Accordingly, the Veteran has submitted new and material evidence to reopen these previously denied and unappealed claims.  38 U.S.C.A. § 5108.  

Hearing Loss and Aggravation

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).

Additionally, VA will consider a veteran to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service. 38 U.S.C.A. § 1111.  Only conditions recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).

A veteran cannot claim service connection for a disability that is noted.  However, he may claim aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the veteran has the burden of establishing aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Left Ear

The Veteran does not contend, nor does the evidence show, that his first period of active service caused his left ear hearing loss.  Therefore, the Board will focus on his tenure in the Arkansas National Guard (ANG), which began in 1978.

The Veteran had seven audiograms during his ANG service, the results of which (with corresponding decibel loss) were:

September 1978


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
15
10
10
5
10
Left Ear
35
20
25
30
20

June 1982


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
15
10
5
10
5
Left Ear
15
15
10
15
10

November 1986


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
20
15
25
15
15
Left Ear
15
20
51
55
50

October 2, 1990


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
15
10
25
15
10
Left Ear
20
25
50
60
50


October 3, 1990 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
15
15
30
25
10
Left Ear
15
25
50
55
55

April 1991


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
10
15
25
20
10
Left Ear
15
20
45
55
50

May 7, 1991


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
10
10
25
15
20
Left Ear
10
20
45
55
50

May 8, 1991


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
10
10
25
15
20
Left Ear
10
20
45
55
50

A "hearing deficit" was first noted in the 1986 examination.  In 1990 - when the ANG was activated - the two October examinations noted the left ear hearing loss.  Indeed, the October 3 examiner recounted the 1986 noting as well as a "history of noise exposure in civilian occupation."  The left ear hearing loss met the definition for such a disability under 38 C.F.R. § 3.385 because he had exceeded 40 decibels of loss in three of the measured frequencies.  Thus, the Veteran's left ear hearing loss was "noted" when he entered active duty for the second time and the presumption of soundness does not apply.

Here, the weight of the evidence is against a finding that the Veteran's military service aggravated his pre-existing left ear hearing loss.  The 2005 VA examiner concluded the second tour of active duty did not aggravate the left ear hearing loss, but she did not support her conclusion.  The 2011 VA examiner, while noting the level of hearing loss in 2011, did not opine on the aggravation question.  The 2014 VA examiner, upon reviewing the five audiograms conducted in the seven months between October 1990 and May 1991, opined that service did not aggravate the left ear hearing loss because hearing "thresholds remained stable ... from 1986 through [the Veteran's] second period of active duty."

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  The Board acknowledges that the Veteran's left ear hearing loss has worsened over the course of the nine-year span of the three VA examinations.  However, this worsening is irrelevant to the question of in-service aggravation.  The Veteran has not proffered evidence demonstrating that service aggravated his left ear hearing beyond its normal progression.  This, when combined with the 2014 VA opinion, militates that the appeal be denied.  

Of note, the Veteran's representative argued that he was a "combat" Veteran and as such should be afforded the benefit of 38 U.S.C.A. § 1154(b).  While VA certainly appreciates the Veteran's honorable service, including on foreign soil during a time of war, the term Combat Veteran is a term of art within the VA regulations, and the Veteran has not been awarded any decorations or medals that would convey such status.  For example, the Veteran has not been awarded a Combat Infantry Badge.  The Veteran is afforded the benefits of 38 U.S.C.A. § 1154(a) and it is acknowledged that he was experienced to military noise.  However, it is not shown that the Veteran's pre-existing left ear hearing loss was aggravated by his military service.  





ORDER

VA has received new and material evidence to reopen the claim for service aggravation for left ear hearing loss.  

Service aggravation for left ear hearing loss is denied.

VA has received new and material evidence to reopen the claims for service connection for right ear hearing loss; a neck disorder; a back disorder; and a bilateral knee disorder.  To this extent only, these appeals are granted.




REMAND

Given the Veteran's testimony and the treatment records obtained in November 2014, the Veteran merits an examination to determine the etiology of the orthopedic conditions. 

For the audiological claim, the November 2014 VA opined that service did not cause the Veteran's right ear hearing loss because there was "no significant shift in threshold" over the Veteran's second tour of active duty.  This is contrary to the Court's holding in Hensley, 5 Vet. App. 155 (1993).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).  A supplemental opinion is therefore required on remand.

Finally, the Veteran claimed service connection for IBS in May 2013.  The RO denied the claim in a March 2014 rating decision.  The Veteran disagreed with the decision in May 2014, via a VA Form 9.  The RO did not process this notice of disagreement.  The Veteran again claimed service connection for IBS in October 2015.  The RO denied the claim in a February 2016 rating decision.  Because of the unprocessed notice of disagreement, the February 2016 rating decision is void, and the RO should issue a statement of the case.

Accordingly, the case is REMANDED for the following action:

1. Obtain:
a) Any treatment records from the Veteran's period of service from September 1990 to May 1991 when he was stationed in the Persian Gulf.  The Veteran testified that he "went to see the doctor about my back" during this period (p. 6 of transcript).  He also submitted a buddy statement to corroborate this event.

b) All VA treatment records from the Little Rock VA Medical Center system (to include El Dorado) dated from 1994 to present that are not already of record.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current 1) left or right knee disorder; 2) neck disorder; and 3) back disorder.  

For each disorder diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that the disorder either began during or was otherwise caused by the Veteran's military service, to specifically include his Persian Gulf service, as detailed in pp 4-10 of the October 2015 hearing transcript.  The examiner is also advised to address the archived VA treatment records from 1994 which show complaints for these conditions.

3.  Return the Veteran's claims file to the examiner who conducted the November 2014 VA audiological examination, or if not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided. 

The examiner should provide a supplemental medical nexus opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current right ear hearing loss either began during or was otherwise caused by his military service, specifically his service in the Persian Gulf region from September 1990 to May 1991.  Why or why not? 

4. Issue a statement of the case addressing entitlement to service connection for IBS.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  

5. Readjudicate the claims.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


